Title: From Thomas Jefferson to Robert R. Livingston, 10 October 1802
From: Jefferson, Thomas
To: Livingston, Robert R.


          
            Dear Sir
            Washington Oct. 10. 1802.
          
          The departure of Made. Brugnard for France furnishes me a safe conveyance of a letter which I cannot avoid embracing, altho’ I have nothing particular for the subject of it. it is well however to be able to inform you, generally, through a safe channel, that we stand compleatly corrected of the error that either the government or the nation of France has any remains of friendship for us. the portion of that country which forms an exception, though respectable in weight, is weak in numbers. on the contrary it appears evident that an unfriendly spirit prevails in the most important individuals of the government towards us. in this state of things we shall so take our distance between the two rival nations as, remaining disengaged till necessity compels us, we may haul finally to the enemy of that which shall make it necessary. we see all the disadvantageous consequences of taking a side, and shall be forced into it only by a more disagreeable alternative; in which event we must countervail the disadvantages by measures which will give us splendour & power, but not as much happiness as our present system. we wish therefore to remain well with France. but we see that no consequences however ruinous to them, can secure us with certainty against the extravagance of her present rulers. I think therefore, that while we do nothing which the first nation on earth would deem crouching, we had better give to all our communications with them a very mild, complaisant, and even friendly complection, but always independant. ask no favors, leave small & irritating things to be conducted by the individuals interested in them, interfere ourselves but in the greatest cases, & then not push them to irritation. no matter at present existing between them & us is important enough to risk a breach of peace; peace being indeed the most important of all things to us, except the preserving an erect & independant attitude. although I know your own judgment leads you to pursue this line identically, yet I thought it just to strengthen it by the concurrence of my own. you will have seen by our newspapers that with the aid of a lying renegado from republicanism, the federalists have opened all their sluices of calumny. they say we lied them out of power, and openly avow they will do the same by us. but it was not lies or arguments on our part which dethroned them, but their own foolish acts, sedition laws, alien laws, taxes, extravagances & heresies. Porcupine their friend wrote them down. Callendar, their new recruit, will do the same. every decent man among them revolts at his filth: and there cannot be a doubt that were a presidential election to come on this day, they would have but three New England states & about half a dozen votes from Maryland & North Carolina, these two states electing by districts. were all the states to elect by a general ticket, they would have but 3. out of 16. states. and these 3. are coming up slowly. we do indeed consider Jersey & Delaware as rather doubtful. elections which have lately taken place there, but their event not yet known here, will shew the present point of their varying condition.
          My letters to you being merely private, I leave all details of business to their official channel. Accept assurances of my constant friendship and high respect.
          
            Th: Jefferson
          
          
            P.S. We have recieved your letter announcing the arrival of M. Dupont.
          
        